Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 6-10 and 12-15 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a wireless electric power supply system, comprising: wherein the electric power transmission apparatus comprises: a first antenna; a storage medium; and at least one first processor, the at least one first processor configured to cause the first antenna to output a second radio wave for electric power supply in response to an electric power transmission request signal, when a first radio wave including the electric power transmission request signal is received from an electric power reception apparatus via the first antenna, the at least one first processor configured to store information about an electric power transmission condition of the second radio wave transmitted in response to the electric power transmission request signal in the storage medium as history electric power transmission information, the at least one first processor configured to cause the first antenna to output the second radio wave with the electric power transmission condition based on the history electric power transmission information, irrespective of whether or not the first radio wave has been received, the electric power reception apparatus comprises: at least one second processor configured to operate based on a direct-current voltage of the battery when a remaining amount of the battery is equal to or greater than a minimum value; a second antenna; a rectifier configured to rectify an alternating-current voltage output from the second antenna based on the second radio wave received by the second antenna, and output a rectified direct-current voltage; and a charge circuit configured to charge the battery, based on the direct-current voltage from the rectifier, wherein even in a dead battery state in which the remaining amount of the battery is lower than the minimum value, the charge circuit charges the battery, based on the direct-current voltage from the rectifier, the first antenna comprises an array antenna comprising a plurality of antenna elements, the history electric power transmission information includes a weight vector including an adjustment amount for beamforming of at least any one of amplitude and phase of the second radio wave output from the plurality of antenna elements, the at least one first processor determines the weight vector, based on a radio wave from the electric power reception apparatus, and when the determined weight vector is different from the weight vector of the history electric power transmission information, the at least one first processor causes the notification unit to perform notification of a second detail about a position of the electric power reception apparatus., together will all limitations recited in the independent claim 6.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claim 6 is allowed. 

The dependent claims 7-10 and 12-15 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 6-10 and 12-15 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."










Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BINH C TAT/Primary Examiner, Art Unit 2851